Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1368     Page 1 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 AUNDRE WOODLAND, #881703,

              Petitioner,

                                                CASE NO. 4:17-CV-13152
 v.                                             HONORABLE LINDA V. PARKER

 THOMAS WINN,

           Respondent.
 __________________________________/

  OPINION & ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
     CORPUS; (2) DENYING CERTIFICATE OF APPEALABILITY;
     & (3) DENYING LEAVE TO PROCEED IN FORMA PAUPERIS

       This is a habeas case brought pursuant to 28 U.S.C. ' 2254. Michigan

 prisoner Aundre Rashad Woodland (APetitioner@) was convicted of conspiracy to

 commit assault with intent to commit murder, MICH. COMP. LAWS '' 750.157a,

 750.83, following a jury trial in the Wayne County Circuit Court and was

 sentenced to 10 to 20 years imprisonment in 2013. In his pleadings, he raises

 claims concerning the state trial court’s jurisdiction, the validity of his sentence,

 and the sufficiency of the trial evidence. For the reasons stated herein, the Court

 denies the petition for a writ of habeas corpus, denies a certificate of appealability,

 and denies leave to proceed in forma pauperis on appeal.
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20       PageID.1369      Page 2 of 29




                    FACTS AND PROCEDURAL HISTORY

       Petitioner=s conviction arises from a shooting that occurred at an apartment

 in Detroit, Michigan in July of 2010. The Michigan Court of Appeals described

 the relevant facts, which are presumed correct on habeas review, 28 U.S.C.

 ' 2254(e)(1); Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009), as follows:

             The jury convicted defendant of conspiring with an
             unidentified gunman to assault the victim, with the intent
             to murder him, after the victim and two other individuals
             (“the Starks”) confronted defendant in the apartment of the
             victim’s girlfriend. The victim testified that he had an
             on-again, off-again relationship with his girlfriend, who
             was also the mother of his child. During the early
             morning hours of July 4, 2010, the victim went to his
             girlfriend’s apartment with the Starks to pick up some
             clothes. He found defendant inside the apartment and
             assaulted him. Defendant left the apartment, but returned
             approximately 15 to 20 minutes later and knocked on the
             front door. After the victim answered the door, defendant
             backed away from the door in a fighting stance. As the
             victim walked toward him, a man with a shotgun emerged
             from some bushes and shot the victim multiple times.

             At trial, the jury heard testimony from the victim, his
             erstwhile girlfriend, and police officers involved in the
             investigation. Neither of the Starks testified at trial. The
             victim and a Detroit Police officer both testified that they
             attempted to locate the Starks, but were not able to do so.

 People v. Woodland, No. 317384, 2014 WL 7441163, *1 (Mich. Ct. App. Dec. 30,

 2014) (unpublished).


                                          2
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1370    Page 3 of 29




       Following his conviction and sentencing, Petitioner filed an appeal of right

 with the Michigan Court of Appeals raising claims concerning the effectiveness of

 trial counsel regarding the failure to produce the Starks to testify and the failure to

 request a missing witness instruction. The court denied relief on those claims and

 affirmed Petitioner’s conviction and sentence. Id. at *1-2. Petitioner also filed an

 application for leave to appeal with the Michigan Supreme Court, which was

 denied in a standard order. People v. Woodland, 498 Mich. 854, 864 N.W.2d 574

 (2015).

       Petitioner then filed an initial pro se habeas petition with this Court, which

 was dismissed without prejudice on exhaustion grounds. Woodland v. Winn, No.

 4:16-CV-10289, 2016 WL 695597 (E.D. Mich. Feb. 22, 2016).

       Petitioner returned to the state courts and filed a motion for relief from

 judgment with the state trial court raising the claims contained in his current

 petition. The trial court denied relief pursuant to Michigan Court Rule

 6.508(D)(3), finding that Petitioner failed to establish actual prejudice because the

 claims lacked merit. People v. Woodland, No. 12-010753-01-FC (Wayne Co. Cir.

 Ct. April 1, 2016). Petitioner filed an application for leave to appeal with the

 Michigan Court of Appeals, which was denied because he “failed to establish that

 the trial court erred in denying the motion for relief from judgment.” People v.


                                            3
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20         PageID.1371      Page 4 of 29




 Woodland, No. 334929 (Mich. Ct. App. Nov. 29, 2016). Petitioner also filed an

 application for leave to appeal with the Michigan Supreme Court, which was

 denied because he “failed to meet the burden of establishing entitlement to relief

 under MCR 6.508(D).” People v. Woodland, 501 Mich. 860, 900 N.W.2d 629

 (2017).

       Petitioner thereafter filed his current pro se habeas petition with this Court.

 He raises the following claims:

       (1)    The trial court lacked jurisdiction to find him guilty of an
              uncharged offense “per the magistrate’s return to circuit
              court[.]”

       (2)    The trial court erred in scoring offense variables contrary
              to the facts of the trial or his own admissions and contrary
              to the legislative intent of the scoring guidelines. Trial
              counsel was ineffective for failing to object to the scoring.

       (3)    The prosecution failed to produce legally sufficient
              evidence to identify him as a conspirator to assault with
              intent to murder beyond a reasonable doubt. Appellate
              counsel was ineffective for failing to raise an insufficient
              evidence claim and other grounds on direct appeal.

 (ECF No. 1 at Pg. ID 8.)

 Respondent filed an answer to the petition contending that it should be denied

 because the claims are procedurally defaulted and lack merit.




                                           4
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20           PageID.1372     Page 5 of 29




                             STANDARD OF REVIEW

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

 codified at 28 U.S.C. ' 2241 et seq., sets forth the standard of review that federal

 courts must use when considering habeas petitions brought by prisoners

 challenging their state court convictions. The AEDPA provides in relevant part:

              An application for a writ of habeas corpus on behalf of a
              person in custody pursuant to the judgment of a State court
              shall not be granted with respect to any claim that was
              adjudicated on the merits in State court proceedings unless
              the adjudication of the claim –

               (1)resulted in a decision that was contrary to, or involved
                  an unreasonable application of, clearly established
                  Federal law, as determined by the Supreme Court of
                  the United States; or

               (2)resulted in a decision that was based on an
                  unreasonable determination of the facts in light of the
                  evidence presented in the State court proceeding.

 28 U.S.C. ' 2254(d) (1996).

        “A state court’s decision is ‘contrary to’ . . . clearly established law if it

 ‘applies a rule that contradicts the governing law set forth in [Supreme Court

 cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from a

 decision of [the Supreme] Court and nevertheless arrives at a result different from

 [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam)

 (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone,

                                             5
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1373    Page 6 of 29



 535 U.S. 685, 694 (2002). “[T]he ‘unreasonable application’ prong of '

 2254(d)(1) permits a federal habeas court to ‘grant the writ if the state court

 identifies the correct governing legal principle from [the Supreme] Court but

 unreasonably applies that principle to the facts of petitioner’s case.” Wiggins v.

 Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also

 Bell, 535 U.S. at 694. However, “[i]n order for a federal court to find a state

 court’s application of [Supreme Court] precedent ‘unreasonable,’ the state court’s

 decision must have been more than incorrect or erroneous. The state court’s

 application must have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at

 520-21 (citations omitted); see also Williams, 529 U.S. at 409. The “AEDPA

 thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

 ‘demands that state-court decisions be given the benefit of the doubt.’” Renico v.

 Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n.7); Woodford v.

 Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

       A state court’s determination that a claim lacks merit “precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of

 the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

 has emphasized “that even a strong case for relief does not mean the state court’s

 contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S.
                                       6
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20         PageID.1374    Page 7 of 29



 63, 75 (2003)). Pursuant to ' 2254(d), “a habeas court must determine what

 arguments or theories supported or . . . could have supported, the state court’s

 decision; and then it must ask whether it is possible fairminded jurists could

 disagree that those arguments or theories are inconsistent with the holding in a

 prior decision” of the Supreme Court. Id. Thus, in order to obtain habeas relief

 in federal court, a state prisoner must show that the state court’s rejection of his

 claim “was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded

 disagreement.” Id; see also White v. Woodall, 572 U.S. 415, 419-20 (2014).

 Federal judges “are required to afford state courts due respect by overturning their

 decisions only when there could be no reasonable dispute that they were wrong.”

 Woods v. Donald, _ U.S. _, 135 S. Ct. 1372, 1376 (2015). A habeas petitioner

 cannot prevail as long as it is within the “realm of possibility” that fairminded

 jurists could find the state court decision to be reasonable. Woods v. Etherton, _

 U.S. _, 136 S. Ct. 1149, 1152 (2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination

 of whether the state court’s decision comports with clearly established federal law

 as determined by the Supreme Court at the time the state court renders its

 decision. Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S.

 111, 122 (2009) (noting that the Supreme Court “has held on numerous occasions
                                        7
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1375     Page 8 of 29




 that it is not ‘an unreasonable application of clearly established Federal law’ for a

 state court to decline to apply a specific legal rule that has not been squarely

 established by this Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26

 (2008) (per curiam)); Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). Section

 2254(d) “does not require a state court to give reasons before its decision can be

 deemed to have been ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100.

 Furthermore, it “does not require citation of [Supreme Court] cases—indeed, it

 does not even require awareness of [Supreme Court] cases, so long as neither the

 reasoning nor the result of the state-court decision contradicts them.” Early v.

 Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16. The

 requirements of clearly established law are to be determined solely by Supreme

 Court precedent. Thus, “circuit precedent does not constitute ‘clearly established

 Federal law as determined by the Supreme Court’” and it cannot provide the basis

 for federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48-49 (2012) (per

 curiam); see also Lopez v. Smith, 574 U.S. 1, _, 135 S. Ct. 1, 2 (2014) (per

 curiam). The decisions of lower federal courts, however, may be useful in

 assessing the reasonableness of the state court’s resolution of an issue. Stewart v.

 Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d

 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich.


                                           8
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1376    Page 9 of 29




 2002).

       A state court’s factual determinations are presumed correct on federal

 habeas review. See 28 U.S.C. ' 2254(e)(1). A habeas petitioner may rebut this

 presumption only with clear and convincing evidence. Warren v. Smith, 161 F.3d

 358, 360-61 (6th Cir. 1998). Moreover, habeas review is “limited to the record

 that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                     ANALYSIS

                                 Procedural Default

       As an initial matter, Respondent argues that Petitioner’s habeas claims are

 barred by procedural default because he first raised the issues on state collateral

 review and the state courts denied relief based upon Michigan Court Rule

 6.508(D). On habeas review, however, federal courts “are not required to address

 a procedural-default issue before deciding against the petitioner on the merits.”

 Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary,

 520 U.S. 518, 525 (1997)). The Supreme Court has explained the rationale

 behind such a policy: “[j]udicial economy might counsel giving the [other]

 question priority, for example, if it were easily resolvable against the habeas

 petitioner, whereas the procedural-bar issue involved complicated issues of state

 law.” Lambrix, 520 U.S. at 525. Such is the case here. The procedural issues


                                           9
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1377     Page 10 of 29




  are somewhat complex and the substantive claims are more readily decided on the

  merits. Accordingly, the Court need not address the procedural default issue and

  shall proceed to the merits of Petitioner’s claims.

                                         Merits

                                 (i) Jurisdiction Claim

        Petitioner first asserts that he is entitled to habeas relief because the state

  trial court lacked subject matter jurisdiction due to alleged defects in the charging

  documents. Petitioner raised this issue on collateral review in the state courts and

  the state trial court denied relief finding that the court had subject matter and

  personal jurisdiction in Petitioner’s criminal case.     See Woodland, No. 12-

  010753-01-FC, at *3-5.

        The state court’s decision is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. The determination of

  whether a particular state court is vested with jurisdiction under state law and is

  the proper venue to hear a criminal case is a “function of the state courts, not the

  federal judiciary.” Wills v. Egeler, 532 F.2d 1058, 1059 (6th Cir. 1976); see also

  Hamby-Bey v. Bergh, No. 08-CV-13284, 2008 WL 3286227, *2 (E.D. Mich. Aug.

  7, 2008); Chandler v. Curtis, No. 05-CV-72608-DT, 2005 WL 1640083, *2 (E.D.

  Mich. July 13, 2005); Groke v. Trombley, No. 01-CV-10045-BC, 2003 WL


                                            10
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20           PageID.1378     Page 11 of 29



  1798109, *5 (E.D. Mich. April 1, 2003); accord Wright v. Angelone, 151 F.3d

  151, 157-58 (4th Cir. 1998); Rhode v. Olk-Long, 84 F.3d 284, 287 (8th Cir. 1996).

         It is well-settled that state courts are the final arbiters of state law and

  federal courts will not intervene in such matters. Lewis v. Jeffers, 497 U.S. 764,

  780 (1990); see also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“[A] state

  court’s interpretation of state law, including one announced on direct appeal of the

  challenged conviction, binds a federal court on habeas review.”); Sanford v.

  Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Habeas relief does not lie for

  perceived errors of state law. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)

  (“[I]t is not the province of a federal habeas court to reexamine state-court

  determinations on state-law questions.”). A state court’s interpretation of state

  jurisdictional issues conclusively establishes jurisdiction for purposes of federal

  habeas review. Strunk v. Martin, 27 F. App=x 473, 475 (6th Cir. 2001).

  Petitioner thus fails to state a claim upon which habeas relief may be granted as to

  this issue.

         Additionally, to the extent that Petitioner asserts that trial counsel was

  ineffective for failing to challenge the state court’s jurisdiction, he is not entitled

  to relief.    To prevail on an ineffective assistance of counsel claim, a habeas

  petitioner must show that counsel’s performance was deficient and that the

  deficient performance prejudiced the defense. Strickland v. Washington, 466
                                         11
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1379     Page 12 of 29



  U.S. 668, 687 (1984). As to the performance prong, a petitioner must identify

  acts that were “outside the wide range of professionally competent assistance” in

  order to prove deficient performance. Id. at 690. There is a strong presumption

  that trial counsel rendered adequate assistance and made all significant decisions

  in the exercise of reasonable professional judgment. Id. The petitioner bears the

  burden of overcoming the presumption that the contested actions were sound trial

  strategy. A reviewing court’s scrutiny of counsel’s performance is highly

  deferential. Id. at 689.

         To satisfy the prejudice prong, a petitioner must show that “there is a

  reasonable probability that, but for counsel’s unprofessional errors, the result of

  the proceeding would have been different.” Id. at 694. A reasonable probability

  is one sufficient to undermine confidence in the proceeding’s outcome. Id. “On

  balance, the benchmark for judging any claim of ineffectiveness must be whether

  counsel’s conduct so undermined the proper functioning of the adversarial process

  that the [proceeding] cannot be relied on as having produced a just result.” Id. at

  686.

         The Supreme Court has confirmed that a federal court’s consideration of an

  ineffective assistance of counsel claim arising from state criminal proceedings is

  quite limited on habeas review due to the deference accorded trial attorneys and

  state appellate courts reviewing their performance. “The standards created by
                                           12
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20             PageID.1380      Page 13 of 29




     Strickland and ' 2254(d) are both ‘highly deferential,’ and when the two apply in

     tandem, review is ‘doubly’ so.’ Harrington, 562 U.S. at 105 (internal and end

     citations omitted). When ' 2254(d) applies, the question is not whether counsel’s

     actions were reasonable. Rather, the question is whether there is any reasonable

     argument that counsel satisfied Strickland’s deferential standard. Id.1

           In this case, the state trial court ruled that Petitioner’s jurisdictional issues

     lacked merit. See Woodland, 12-010753-01-FC, at *3-5. Trial counsel cannot

     be deemed ineffective for failing to make futile or meritless objections. See

     Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless

     arguments is neither professionally unreasonable nor prejudicial.”); United States

     v. Steverson, 230 F.3d 221, 225 (6th Cir. 2000). Consequently, Petitioner cannot

     establish that trial counsel erred and/or that Petitioner was prejudiced by counsel’s

     conduct.

                                     (ii) Sentencing Claim

           Petitioner next asserts that he is entitled to habeas relief because the state

     trial court erred in scoring the offense variables of the state sentencing guidelines.

     Specifically, he asserts that the state trial court erred in scoring Offense Variables


 1
   The state trial court did not specifically address trial counsel’s effectiveness in
 this regard. See Woodland, 12-010753-01-FC, at *3-5. Accordingly, the Court
 shall review the issue de novo.

                                               13
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1381     Page 14 of 29



  1 (aggravated use of a weapon), 2 (possession or use of a gun or knife), 3 (degree

  of physical injury to the victim), 6 (intent to kill or injure), and 14 (leader of a

  multiple offender situation) of the state sentencing guidelines. Petitioner raised

  this issue on collateral review and the state trial court denied relief finding that the

  Offense Variables 1, 3, 6, and 14 were properly scored and that any scoring error

  with respect to Offense Variable 2, if corrected, would not affect the applicable

  sentencing guideline range. See Woodland, No. 12-010753-01-FC, at *7-10.

        The state court’s decision is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. A sentence imposed

  within the statutory limits is generally not subject to federal habeas review.

  Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F. Supp. 2d

  788, 797 (E.D. Mich. 1999). Claims which arise out of a state trial court’s

  sentencing decision are not cognizable upon habeas review unless the petitioner

  can show that the sentence imposed exceeded the statutory limits or is wholly

  unauthorized by law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich.

  2001). Petitioner’s sentence of 10 to 20 years imprisonment is well within the

  statutory maximum of life imprisonment. See MICH. COMP. LAWS '' 750.157a,

  750.83. Consequently, his sentence is insulated from habeas review absent a

  federal constitutional violation.


                                            14
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1382    Page 15 of 29



        Petitioner’s claim that the trial court erred in scoring the offense variables

  of the Michigan sentencing guidelines is not cognizable on habeas review because

  it is a state law claim. See Tironi v. Birkett, 252 F. App=x 724, 725 (6th Cir.

  2007); Howard v. White, 76 F. App=x 52, 53 (6th Cir. 2003) (“A state court’s

  alleged misinterpretation of state sentencing guidelines and crediting statutes is a

  matter of state concern only.”); Cheatham v. Hosey, 12 F.3d 211, 1993 WL

  478854, *2 (6th Cir. Nov. 19, 1993) (explaining that departure from state

  sentencing guidelines is a state law issue not cognizable on federal habeas

  review); see also Kissner v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016); McPhail

  v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006). Alleged errors in scoring

  the offense variables and determining the sentencing guideline range do not

  warrant federal habeas relief.

        Petitioner also alleges, in a conclusory fashion, that trial counsel was

  ineffective for failing to object to the scoring of the offense variables. The state

  trial court denied relief on this claim finding that trial counsel objected to the

  scoring of Offense Variables 2, 6, and 14 and that Offense Variables 1, 3, 6 and 14

  were properly scored and any error in scoring Offense Variable 2 would not affect

  the guideline range. See Woodland, 12-010753-01-FC at *7 n. 4, *7-9.

        The state court’s denial of relief on this issue is neither contrary to Supreme

  Court precedent nor an unreasonable application of federal law or the facts. First,
                                        15
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20         PageID.1383     Page 16 of 29



  Petitioner’s ineffective assistance of trial counsel claim is partially belied by the

  record, which indicates that counsel objected to the scoring of Offense Variables

  2, 6, and 14. See Sent. Tr., pp. 8-9, 11, 15. Second, given the state trial court’s

  ruling that the disputed offense variables were properly scored and that any error

  in scoring Offense Variable 2 would not affect the sentencing guideline range,

  Petitioner cannot establish that trial counsel erred and/or that he was prejudiced by

  counsel’s conduct so as to establish that counsel was ineffective under Strickland.

  As discussed above, trial counsel cannot be deemed ineffective for failing to make

  futile or meritless objections. Coley, 706 F.3d at 752; Steverson, 230 F.3d at

  225.

         Additionally, to the extent that Petitioner challenges the state court’s

  interpretation of state law regarding the scoring of the offense variables and the

  application of state law (including People v. Lockridge, 870 N.W.2d 502 (Mich.

  2015)), he is not entitled to relief. As explained, “a state court’s interpretation of

  state law, including one announced on direct appeal of the challenged conviction,

  binds a federal court sitting on habeas review.” Bradshaw, 546 U.S. at 76;

  Sanford, 288 F.3d at 860. State courts are the final arbiters of state law and the

  federal courts will not intervene in such matters. Lewis, 497 U.S. at 780; Oviedo,

  809 F.2d at 328. Petitioner fails to state a claim upon which relief may be

  granted as to any such state law issues.
                                             16
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1384    Page 17 of 29



        A sentence may violate federal due process, however, if it is carelessly or

  deliberately pronounced on an extensive and materially false foundation which the

  defendant had no opportunity to correct. Townsend, 334 U.S. at 741; see also

  United States v. Tucker, 404 U.S. 443, 447 (1972) (citing Townsend); United

  States v. Sammons, 918 F.2d 592, 603 (6th Cir. 1990) (explaining that a defendant

  must have a meaningful opportunity to rebut contested sentencing information).

  To prevail on such a claim, a petitioner must show that the court relied upon the

  allegedly false information. United States v. Polselli, 747 F.2d 356, 358 (6th Cir.

  1984); Draughn v Jabe, 803 F. Supp. 70, 81 (E.D. Mich. 1992). Petitioner makes

  no such showing. Rather, the record shows that he had a sentencing hearing

  before the state trial court with an opportunity to challenge the sentencing

  information. He also challenged his sentence on collateral review in the state

  courts. Petitioner fails to establish that the state trial court relied upon materially

  false or inaccurate information in imposing his sentence which he had no

  opportunity to correct.

        Petitioner further seems to assert that the trial court relied upon facts not

  proven beyond a reasonable doubt at trial nor admitted by him in scoring the

  guidelines and imposing his sentence in violation of his Sixth Amendment rights.

  Petitioner cites Lockridge, 870 N.W.2d 502 and references federal cases in his


                                            17
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20            PageID.1385     Page 18 of 29



     petition.2 Such a claim arises from the United States Supreme Court’s decisions

     in Apprendi v. New Jersey, 530 U.S. 466 (2000); Blakely v. Washington, 542 U.S.

     296 (2004); and Alleyne v. United States, 570 U.S. 99 (2013). In Apprendi, the

     Supreme Court held that, “[o]ther than the fact of a prior conviction, any fact that

     increases the penalty for a crime beyond the prescribed statutory maximum must

     be submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530

     U.S. at 490. In Blakely, the Supreme Court clarified “that the ‘statutory

     maximum’ for Apprendi purposes is the maximum sentence a judge may impose

     solely on the basis of the facts reflected in the jury verdict or admitted by the

     defendant.” Blakely, 542 U.S. at 303. In Alleyne, the Supreme Court extended

     Apprendi to mandatory minimum sentences, ruling that any fact that increases a

     mandatory minimum sentence is an “element” of the offense that must be

     submitted to the jury and proven beyond a reasonable doubt. Alleyne, 570 U.S. at

     111-12.

           In Lockridge, the Michigan Supreme Court held that, under Alleyne, the

     Michigan sentencing guidelines violate the Sixth Amendment because the



 2
   The state trial court ruled that Petitioner was not entitled to relief on this issue on
 collateral review under Lockridge, but did not discuss federal law with respect to
 this issue. See Woodland, 12-010753-01-FC, at *9-10. Accordingly, the Court
 shall review this particular issue de novo.

                                              18
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1386     Page 19 of 29



  guidelines “require judicial fact-finding beyond facts admitted by the defendant or

  found by the jury to score offense variables that mandatorily increase the floor of

  the guidelines minimum sentence range.” Lockridge, 870 N.W.2d at 506. The

  court’s remedy was to make the guidelines advisory only. Id. at 520-21. The

  Sixth Circuit recently issued a decision agreeing with Lockridge and ruling that

  Alleyne clearly established that Michigan’s pre-Lockridge mandatory minimum

  sentencing guidelines scheme violated the Sixth Amendment. Robinson v.

  Woods, 901 F.3d 710, 716-18 (6th Cir. 2018). The Sixth Circuit explained that

  “[a]t bottom, Michigan’s sentencing regime violated Alleyne’s prohibition on the

  use of judge-found facts to increase mandatory minimum sentences.” Id. at 716.

  This Court is bound by the Sixth Circuit’s decision.

        Alleyne applies to Petitioner’s case. Petitioner was sentenced on July 11,

  2013 just after Alleyne was decided on June 17, 2013. Alleyne was thus clearly

  established law before Petitioner’s conviction and sentence became final and,

  therefore, governs his sentencing. Alleyne, however, does not afford Petitioner

  habeas relief. Petitioner fails to sufficiently allege and/or establish that the trial

  court relied upon judicially found facts that were not proven beyond a reasonable

  doubt or admitted by him. Conclusory allegations, without evidentiary support,

  do not provide a basis for habeas relief. Cross v. Stovall, 238 F. App=x 32, 39-40

  (6th Cir. 2007); Prince v. Straub, 78 F. App=x 440, 442 (6th Cir. 2003); Workman
                                           19
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20           PageID.1387     Page 20 of 29



  v. Bell, 178 F.3d 759, 771 (6th Cir. 1998) (finding that conclusory allegations of

  ineffective assistance of counsel do not justify federal habeas relief); see also

  Washington v. Renico, 455 F.3d 722, 733 (6th Cir. 2006) (finding that bald

  assertions and conclusory allegations do not provide sufficient basis to hold an

  evidentiary hearing in habeas proceedings).

        Petitioner essentially objects to the scoring of the variables at issue because

  (i) the state trial court scored the variables as reflecting a multiple offender

  situation and (ii) he was not found guilty of a firearm violation. Notably, as the

  state trial court explained, “the plain language of the [relevant] statute requires

  assessment of points where ‘a firearm was discharged at or toward a human being’

  [and] it does not require that [a] defendant himself discharged the firearm.” See

  Woodland, No. 12-010753-01-FC, at *7. Thus, the jury’s verdict finding

  Petitioner guilty of conspiracy to commit assault with intent to commit murder,

  establishes that he engaged in a multiple offender situation and negates his

  argument. The jury’s verdict was reasonable and supported by sufficient

  evidence, and a review of the state trial court’s decision indicates that the scoring

  of the disputed offense variables was supported by the victim’s trial testimony and

  the jury’s verdict. See Woodland, No. 12-010753-01-FC, at *7-9. Petitioner

  fails to show that the state trial court violated his constitutional rights at

  sentencing. Thus, habeas relief is not warranted on this claim.
                                         20
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20         PageID.1388     Page 21 of 29



                        (iii) Sufficiency of the Evidence Claim

        Lastly, Petitioner asserts that he is entitled to habeas relief because the

 prosecution failed to present sufficient evidence to support his conviction. The

 Due Process Clause “protects the accused against conviction except upon proof

 beyond a reasonable doubt of every fact necessary to constitute the crime with

 which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The relevant

 question is whether, after viewing the evidence in the light most favorable to the

 prosecution, any rational trier of fact could have found the essential elements of the

 crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-19

 (1979). The sufficiency of the evidence standard “must be applied with explicit

 reference to the substantive elements of the criminal offense as defined by state

 law,” Jackson, 443 U.S. at 324 n.16, and through the framework of 28 U.S.C. '

 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002). Thus, under the

 AEDPA, challenges to the sufficiency of the evidence “must survive two layers of

 deference to groups who might view facts differently” than a reviewing court on

 habeas review—the factfinder at trial and the state court on appellate review—as

 long as those determinations are reasonable. Brown v. Konteh, 567 F.3d 191, 205

 (6th Cir. 2009).

        Additionally, “it is the responsibility of the jury—not the court—to decide

  what conclusions should be drawn from the evidence admitted at trial.” Cavazos
                                       21
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1389    Page 22 of 29



  v. Smith, 565 U.S. 1, 2 (2011) (per curiam). A federal court may not re-weigh the

  evidence or re-determine the credibility of the witnesses. Marshall v. Lonberger,

  459 U.S. 422, 434 (1983); Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir.

  2003). A habeas court must defer to the factfinder at trial for its assessment of

  the credibility of witnesses. Id.

        Under Michigan law, the elements of assault with intent to commit murder

  are: (1) an assault (2) with an actual intent to kill (3) which if successful, would

  make the killing murder. See Warren v. Smith, 161 F.3d 358, 361 (6th Cir. 1998)

  (citing Michigan law); People v. Ericksen, 793 N.W.2d 120 (Mich. Ct. App.

  2010); MICH. COMP. LAWS ' 750.83. A conspiracy under Michigan law involves

  the mutual agreement or understanding, express or implied, between two or more

  persons to commit a criminal act or a legal act by unlawful means. People v.

  Anderson, 340 N.W.2d 634 (Mich. 1983); MICH. COMP. LAWS ' 750.157a. A

  conspiracy may be established by circumstantial evidence and may be based on

  inference. People v. McKenzie, 522 N.W.2d 661 (Mich. Ct. App. 1994). Direct

  proof of agreement is not required, nor is it necessary that a formal agreement be

  proven. It is sufficient if the circumstances, acts, and conduct of the parties

  establish an agreement in fact. People v. Justice, 562 N.W.2d 652 (Mich. 1997).

        As with any crime, the prosecution must prove beyond a reasonable doubt

  that the defendant committed the charged offense. People v. Oliphant, 250
                                         22
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1390      Page 23 of 29



  N.W.2d 443 (Mich. 1976); People v. Yost, 749 N.W.2d 753 (Mich. Ct. App.

  2008); People v. Kern, 149 N.W.2d 216 (Mich. Ct. App. 1967). Direct or

  circumstantial evidence and reasonable inferences arising from that evidence may

  constitute satisfactory proof of the elements of an offense, People v. Nowack, 614

  N.W.2d 78 (Mich. 2000); People v. Jolly, 502 N.W.2d 177 (Mich. 1993),

  including the identity of the perpetrator, Dell v. Straub, 194 F. Supp. 2d 629, 647

  (E.D. Mich. 2002); Kern, 149 N.W.2d at 218, and intent or state of mind. People

  v. Dumas, 563 N.W.2d 31 (Mich. 1997).

        Petitioner raised this claim on collateral review in the state courts and the

  state trial court applied the Jackson standard and denied relief finding that the

  prosecution presented sufficient evidence to support Petitioner’s conspiracy to

  commit assault with intent to commit murder conviction. Woodland, No. 12-

  010753-01-FC, at *5-7. The court explained in relevant part:

              The testimony at trial established that on the night/early
              morning of the incident, defendant was beaten by the
              victim while at the home of the victim’s girlfriend.
              Defendant rushed out of the home and fifteen to twenty
              minutes later returned, knocking on the door. The door
              was answered by the victim, who testified that when he
              opened the door, defendant assumed a ‘fighting stance’
              and backed up off the porch. The victim exited the home,
              following defendant. It was then that the victim was
              approached and shot by the unknown assailant who had
              been hiding in some bushes. From the testimony, a
              rational trier of fact could have inferred that there was an
              agreement between the defendant and the unknown
                                            23
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1391     Page 24 of 29



              assailant to draw the victim out of the house and assault
              him with the shotgun in retaliation for the beating that
              defendant had suffered at the hand of the victim. Based
              upon the record, there is sufficient evidence of a
              conspiracy to commit assault with the intent to murder.

  Woodland, No. 12-010753-01-FC, at *6-7.

        The state court’s decision is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. The testimony of the

  shooting victim provided sufficient evidence to establish that Petitioner engaged

  in a conspiracy to commit assault with intent to commit murder. The victim

  testified that on the night of the shooting, he went to his girlfriend=s apartment and

  found Petitioner and his girlfriend in bed naked, that he confronted Petitioner and

  beat him (while the Stark brothers observed), and that Petitioner eventually fled

  the apartment. 5/29/13 Trial Tr., pp. 63-80. About 15 to 20 minutes later, the

  victim heard someone knocking on the door, when he opened the door, Petitioner

  backed off the porch, assumed a fighting stance in the parking lot, and was yelling

  something like “come on man.” Id. at 96-98. The victim went outside and an

  unidentified and unknown man came out of the bushes with a shotgun pointed at

  him. Id. at 101. The victim attempted to grab the gun, and the unknown

  assailant shot him in the hand, then the wrist, and then in the chest/area under his

  right side, with a total of five gunshots. Id. at 101-10. The unknown assailant

  did not take any of Petitioner’s belongings nor shoot at anyone else. Id. at 111-
                                           24
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1392     Page 25 of 29



  12. The victim had to have his arm, from before the elbow and down, amputated

  as a result of the shooting. Id. at 117. Such evidence, and reasonable inferences

  therefrom, establish that Petitioner conspired with the unknown assailant to

  commit an assault with intent to commit murder. To be sure, a victim’s

  testimony alone can be constitutionally sufficient to sustain a conviction. See

  Tucker v. Palmer, 541 F.3d 652, 658 (6th Cir. 2008) (citing cases).

        Petitioner challenges the credibility determinations and inferences the jury

  drew from the testimony presented at trial. However, it is the job of the

  fact-finder at trial, not a federal habeas court, to resolve evidentiary conflicts.

  Cavazos, 565 U.S. at 7; Jackson, 443 U.S. at 326; Martin, 280 F.3d at 618; see

  also Walker v. Engle, 703 F.2d 959, 969-70 (6th Cir. 1983) (“A federal habeas

  corpus court faced with a record of historical facts that supports conflicting

  inferences must presumeCeven if it does not affirmatively appear in the

  recordCthat the trier of fact resolved any such conflicts in favor of the

  prosecution, and must defer to that resolution.”). The jury’s verdict was

  reasonable. The evidence presented at the trial, viewed in a light favorable to the

  prosecution, established beyond a reasonable doubt that Petitioner committed the

  crime of conspiracy to commit assault with intent to commit murder.

        As part of this claim, Petitioner also asserts that appellate counsel was

  ineffective for failing to raise the insufficient evidence claim, and the other
                                             25
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20          PageID.1393       Page 26 of 29



  collateral review claims, on direct appeal. The right to the effective assistance of

  counsel includes the right to the effective assistance of appellate counsel on direct

  appeal. Evitts v. Lucey, 469 U.S. 387, 396 (1985). To prevail on a claim of

  ineffective assistance of appellate counsel, a petitioner must demonstrate that

  appellate counsel’s performance was deficient and that the deficient performance

  prejudiced the appeal. Strickland, 466 U.S. at 687.       It is well-established,

  however, that a criminal defendant does not have a constitutional right to have

  appellate counsel raise every non-frivolous issue on appeal. Jones v. Barnes, 463

  U.S. 745, 751 (1983). The Supreme Court has explained:

              For judges to second-guess reasonable professional
              judgments and impose on appointed counsel a duty to raise
              every “colorable” claim suggested by a client would
              disserve the . . . goal of vigorous and effective advocacy .
              . . . Nothing in the Constitution or our interpretation of that
              document requires such a standard.

  Id. at 754. Strategic and tactical choices regarding which issues to pursue on

  appeal are “properly left to the sound professional judgment of counsel.” United

  States v. Perry, 908 F.2d 56, 59 (6th Cir. 1990). In fact, “the hallmark of

  effective appellate advocacy” is the Aprocess of ‘winnowing out weaker arguments

  on appeal and focusing on’ those more likely to prevail.” Smith v. Murray, 477

  U.S. 527, 536 (1986) (quoting Barnes, 463 U.S. at 751-52). “Generally, only

  when ignored issues are clearly stronger than those presented will the presumption

                                            26
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20           PageID.1394    Page 27 of 29



     of effective assistance of appellate counsel be overcome.” Monzo v. Edwards,

     281 F.3d 568, 579 (6th Cir. 2002). Appellate counsel may deliver deficient

     performance and prejudice a defendant by omitting a “dead-bang winner,” defined

     as an issue which was obvious from the trial record and would have resulted in

     reversal on appeal. Meade v. Lavigne, 265 F. Supp. 2d 849, 870 (E.D. Mich.

     2003).3

           In this case, the record reveals that appellate counsel raised reasonable,

     albeit unsuccessful, claims concerning the missing witnesses and the jury

     instructions on direct appeal. Petitioner fails to show that by raising those claims,

     and omitting the collateral review claims, appellate counsel’s conduct fell below

     an objective standard of reasonableness. As noted above, a defendant does not

     have a constitutional right to raise every non-frivolous issue on appeal. Jones,

     463 U.S. at 751. Moreover, given the state court’s ruling and this Court’s ruling

     that the habeas claims lack merit, Petitioner cannot establish that appellate counsel

     erred and/or that he was prejudiced by counsel’s conduct as required by

     Strickland. See Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010) (citing


 3
   The state trial court did not rule on the ineffective assistance of appellate counsel
 claim directly, and declined to address it as part of the procedural default analysis
 because it found that Petitioner failed to show actual prejudice. See Woodland,
 12-010753-01-FC at *3 fn. 1, *3-10. Accordingly, the Court shall review the
 issue de novo.

                                             27
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20         PageID.1395    Page 28 of 29



  Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)). Therefore, habeas relief is

  not warranted on this claim.

                                    CONCLUSION

        For the reasons stated, the Court concludes that Petitioner is not entitled to

  federal habeas relief on his claims.

        Accordingly,

        IT IS ORDERED that the Court DENIES and DISMISSES WITH

  PREJUDICE the petition for a writ of habeas corpus;

        IT IS FURTHER ORDERED that the Court DENIES a certificate of

  appealability because Petitioner has not made a substantial showing of the denial

  of a constitutional right and has not demonstrated that reasonable jurists would

  find the Court’s assessment of the claim debatable or wrong. See 28 U.S.C. '

  2253(c)(2) (stating that a certificate of appealability may issue “only if the

  applicant has made a substantial showing of the denial of a constitutional right”);

  Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (explaining that, when a court

  denies habeas relief on the merits, the substantial showing threshold is met if the

  petitioner demonstrates that reasonable jurists would find the court’s assessment

  of the claim debatable or wrong); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)

  (explaining that the substantial showing threshold is met if the petitioner shows


                                           28
Case 4:17-cv-13152-LVP-EAS ECF No. 11 filed 06/25/20        PageID.1396    Page 29 of 29



  that “jurists could conclude the issues presented are adequate to deserve

  encouragement to proceed further”);

        IT IS FURTHER ORDERED that the Court DENIES Petitioner leave to

  proceed in forma pauperis on appeal as an appeal cannot be taken in good faith.

  See FED. R. APP. P. 24(a).

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

  Dated: June 25, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, June 25, 2020, by electronic and/or U.S.
  First Class mail.

                                                s/ R. Loury
                                                Case Manager




                                          29
